In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated March 3,1981, which, inter alia, granted plaintiff’s motion for leave to serve an amended complaint. Order affirmed, with $50 costs and disbursements. Special Term did not abuse its discretion in granting plaintiff’s motion to amend his complaint (see CPLR 3025, subd [b]). However, we note that “The showing necessary to uphold the discretion of a court in allowing an amended complaint is different from the showing necessary to withstand summary judgment or dismissal for no cause of action” (see Vastóla v Maer, 48 AD2d 561, 567, affd 39 NY2d 1019). Titone, J. P., Rabin, Hargett and Weinstein, JJ., concur.